Exhibit 10.25 (vii)

 

SEVENTH AMENDMENT OF THE

ANTHEM 401(k) LONG TERM SAVINGS INVESTMENT PLAN

(AS LAST RESTATED EFFECTIVE JANUARY 1, 1997)

 

Pursuant to rights reserved under Article X of the Anthem 401(k) Long Term
Savings Investment Plan (the “Plan”), Anthem Insurance Companies, Inc. (the
“Company”) hereby amends the Plan, effective (except as otherwise expressly
provided herein) as of the close of business on January 31, 2004, as follows:

 

1. Section 2.15 of the Plan is hereby amended by adding the following sentence
to the end of the first paragraph of Section 2.15:

 

Compensation shall also exclude annual installments received by certain Anthem
Plans of Virginia, Inc. executives after the date of the merger of Trigon
Insurance Company into a wholly-owned subsidiary of Anthem, Inc. pursuant to a
Noncompetition Agreement between such executives and Anthem, Inc. (regardless of
whether such installments are forfeitable) and any interest allocable thereto.

 

2. Section 2.47 of the Plan is hereby amended to provide, in its entirety, as
follows:

 

2.47 Merged Plan means any of the plans defined in Sections 2.48—2.62c and any
other plan that is merged into the Plan after January 31, 2004.

 

3. A new Section 2.62c is added to the Plan to provide, in its entirety, as
follows:

 

2.62c Merged Plan XVIII means the Employees’ 401(k) Thrift Plan of Trigon
Insurance Company, which was in effect prior to its merger into the Plan on
January 31, 2004.

 

4. The Employees 401(k) Thrift Plan of Trigon Insurance Company is merged into
the Plan effective as of the close of business on January 31, 2004 and a new
Exhibit N is added to the Plan, a copy of which is attached hereto.



--------------------------------------------------------------------------------

EXHIBIT N

 

ANTHEM 401(k) LONG TERM SAVINGS INVESTMENT PLAN

 

Merged Plan:

Employees’ 401(k) Thrift Plan of Trigon Insurance Company (“Trigon Plan”).

 

Merger Date:

January 31, 2004.

 

Accounts:

A Participant’s accounts maintained under the Trigon Plan shall be held in
similar Accounts under the Plan and shall be subject to the provisions of the
Plan, except as provided in this Exhibit N.

 

Distribution:

That portion of a Participant’s accounts attributable to amounts contributed
when the Participant was a participant in the Trigon Plan will be subject to the
distribution provisions applicable under the Trigon Plan until the later of (i)
May 1, 2004 or (ii) ninety (90) calendar days following the date the affected
participant has been provided notice that the amounts contributed by the
Participant will be subject to the distribution provisions applicable under the
Plan, at which time that portion of a Participant’s accounts attributable to
amounts contributed when the Participant was a participant in the Trigon Plan
will be subject to the distribution provisions applicable under the Plan.

 

Withdrawal:

Withdrawals from a Participant’s Transfer Account (as defined in the Trigon
Plan), Employer Matching Contributions Account (as defined in the Trigon Plan)
or Profit Sharing Matching Contributions Account (as defined in the Trigon Plan)
shall not include those employer contributions under the Participant’s Transfer
Account, Employer Matching Contributions Account and Profit Sharing Matching
Contributions Account which have been deposited in the Fund in the current Plan
Year and the two (2) previous Plan Years but only to the extent these employer
contributions were not permitted to be withdrawn under the terms of the Trigon
Plan in effect immediately prior to the Merger Date.

 

 

To the extent permitted to be withdrawn under the terms of the Trigon Plan in
effect immediately prior to the Merger Date, a Participant may request a
withdrawal of all or a part of the amounts contributed to a Participant’s
Rollover Account (as defined in the Trigon Plan) prior to the Merger Date.

 

 

To the extent permitted to be withdrawn under the terms of the Trigon Plan in
effect immediately prior to the Merger Date, a Participant may request a
withdrawal of all of the Deductible Current Balance (as defined in the Trigon
Plan) of the Participant’s Deductible Account (as defined in the Trigon Plan)
prior to the Merger Date, independent of and without interrupting a
Participant’s participation in other aspects of the Plan.

 

 

Withdrawals from amounts contributed to a Participant’s Individual Account (as
defined in the Trigon Plan) prior to the Merger Date shall be processed on a
pro-

 

 

N-3



--------------------------------------------------------------------------------

rata basis from the funds in which the Participant’s Individual Account is
invested in the following order (all as defined in the Trigon Plan): After-Tax
Contribution Account; Rollover Account; the vested portion of the Transfer
Account; the vested portion of the Employer Matching Contribution Account; the
Pre-Tax Contributions Account; and the vested portion of the Profit Sharing
Matching Contributions Account.

 

Investment:

As soon as administratively feasible following the Merger Date, Participants of
the Trigon Plan shall have the opportunity to elect Investment Funds with
respect to their Accounts held under the Plan, including those Accounts
attributable to Merged Plan XVIII, in accordance with Section 7.2 of the Plan.

 

Compensation:

For Plan Year 2004, compensation paid to a Participant who was a Participant in
the Trigon Plan immediately before the Merger Date under the Anthem Southeast
2003 Long-Term Incentive Plan (LTIP) shall be included as Compensation.

 

Profit Sharing Match:

The terms and conditions of Section 3.08 of the Trigon Plan shall apply to any
Participant who was a participant in the Trigon Plan on December 31, 2003 for
the Plan Year 2004 to the extent the Profit Sharing Matching Contribution
relates to 2003 Plan Year.

 

N-4